

114 SRES 195 IS: Designating the Ulysses S. Grant Association as the organization to implement the bicentennial celebration of the birth of Ulysses S. Grant, Civil War General and 2-term President of the United States.
U.S. Senate
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 195IN THE SENATE OF THE UNITED STATESJune 9, 2015Mr. Blunt (for himself, Mrs. McCaskill, Mr. Cochran, Mr. Wicker, Mr. Brown, Mr. Portman, Mr. Durbin, Mr. Kirk, Mr. Schumer, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the Ulysses S. Grant Association as the organization to implement the bicentennial
			 celebration of the birth of Ulysses S. Grant, Civil War General and 2-term
			 President of the United States.
	
 Whereas Ulysses S. Grant was born in southern Ohio on April 27, 1822, to Jesse Grant and Hannah Simpson Grant;
 Whereas the first line of the memoirs of Ulysses S. Grant proudly states: My Family is American, and has been for generations, in all its branches, direct and collateral.;
 Whereas Ulysses S. Grant attended school in Georgetown, Ohio, graduated from the United States Military Academy in 1843, and entered the United States Army;
 Whereas Ulysses S. Grant served in a variety of military posts from the Atlantic Coast to the Pacific Coast, including posts in New York, Michigan, and California, and a post at the famous Jefferson Barracks in Missouri;
 Whereas Ulysses S. Grant distinguished himself in combat during the Mexican-American War and worked tirelessly to succeed in civilian life;
 Whereas, as a civilian farmer in Missouri, Ulysses S. Grant— (1)met and married his wife, Julia Dent, for whom Ulysses S. Grant built a home named Hardscrabble;
 (2)worked alongside slaves and emancipated the only slave that Ulysses S. Grant owned; and (3)continued to own land while Ulysses S. Grant was President;
 Whereas when the Civil War erupted, Ulysses S. Grant left Galena, Illinois, to rejoin the United States Army, gained the colonelcy of the 21st Illinois Volunteer Regiment, and began his meteoric military rise;
 Whereas during the Civil War, Ulysses S. Grant led troops in numerous victorious battles including—
 (1)in Tennessee, at Forts Henry and Donelson and at Shiloh and Chattanooga; and
 (2)in Mississippi, at Vicksburg;
 Whereas President Abraham Lincoln chose Ulysses S. Grant to be Commanding General during the Civil War, and in that role Ulysses S. Grant revolutionized warfare in Virginia to preserve the Union;
 Whereas in gratitude, the people of the United States twice elected Ulysses S. Grant President of the United States;
 Whereas during his Presidency from 1869 to 1877, Ulysses S. Grant worked valiantly to help former slaves become full citizens and became the first modern President of the United States;
 Whereas after leaving the Presidency, Ulysses S. Grant became the first President of the United States to tour the world;
 Whereas Ulysses S. Grant established a foreign policy that the United States followed into the 20th century and beyond;
 Whereas Ulysses S. Grant authored his memoirs, the most significant piece of 19th-century nonfiction, while courageously battling cancer, which eventually took his voice and his life but did not silence the noble words that he left as a legacy;
 Whereas the Ulysses S. Grant Association was founded during the Centennial of the Civil War in 1962 by the leading historians of that era and the Civil War Centennial Commissions of New York, Illinois, and Ohio, 3 States where Ulysses S. Grant lived;
 Whereas, in the years since it was founded in 1962, the Ulysses S. Grant Association— (1)has produced 32 volumes of The Papers of Ulysses S. Grant, the major source for the study of the life of Ulysses S. Grant and the 19th century in which he lived; and
 (2)has worked toward the publication of the first scholarly edition of the memoirs of Ulysses S. Grant, which as of May 2015 is nearing completion;
 Whereas the Ulysses S. Grant Association was first headquartered at the Ohio Historical Society located on the campus of Ohio State University, later moved to Southern Illinois University, and relocated in 2008 to Mississippi State University; and
 Whereas in 2012, the Ulysses S. Grant Association established the Ulysses S. Grant Presidential Library, the world center for Ulysses S. Grant scholars and tourists: Now, therefore, be it
	
 That the Senate— (1)proclaims 2022 as the Bicentennial year for the celebration of the birth of Ulysses S. Grant, military leader and President;
 (2)designates the Ulysses S. Grant Association, housed at the Ulysses S. Grant Presidential Library on the grounds of Mississippi State University, as the designated institution for organizing and leading the celebration of the bicentennial; and
 (3)encourages the people of the United States to join in that bicentennial celebration to honor Ulysses S. Grant, one of the major historical figures of the United States.